Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 25-44 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 25-44 are rejected.
	The claimed invention is directed to “mental steps and mathematical steps” without significantly more. 
	The claims recite:
		presenting data
		obtaining indication of a requested number (threshold) change
		changing data (indication) of a distribution

Claim 25
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “25. A method, comprising …” Therefore, it is a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 25 that recite abstract ideas?

	YES. The following limitations in Claim 25 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps and mathematical steps”:

performing, at one or more computing devices:

causing to be presented, via one or more graphical interfaces, an indication of a distribution of one or more values obtained from predictions generated by one or more machine learning models for records in an evaluation dataset, wherein the distribution is presented over true values of the records in the evaluation dataset;

obtaining, via the one or more graphical interfaces, an indication of a requested change to a threshold associated with the one or more values; and

causing the indication of the distribution to be dynamically updated in accordance with the requested change.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) computing devices
	(2) graphical interfaces

	A “computing devices” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[00341] In at least some embodiments, a server that implements one or more of the components of a machine learning service (including control-plane components such as API request handlers, input record handlers, recipe validators and recipe run-time managers, feature processing managers, plan generators, job schedulers, artifact repositories, and the like, as well as data plane components such as MLS servers used for model generation/training, implementing decision tree optimizations, model pruning and/or category-based sampling, generating and/or displaying evaluation results graphically, and so on) may include a general-purpose computer system that includes or is configured to access one or more computer-accessible media. FIG. 70 illustrates such a general-purpose computing device 9000. In the illustrated embodiment, computing device 9000 includes one or more processors 9010 coupled to a system memory 9020 (which may comprise both non-volatile and volatile memory modules) via an input/output (I/O) interface 9030. Computing device 9000 further includes a network interface 9040 coupled to I/O interface 9030.

[00342] In various embodiments, computing device 9000 may be a uniprocessor system including one processor 9010, or a multiprocessor system including several processors 9010 (e.g., two, four, eight, or another suitable number). Processors 9010 may be any suitable processors capable of executing instructions.  For example, in various embodiments, processors 9010 may be general-purpose or embedded processors implementing any of a variety of instruction set architectures (ISAs), such as the x86, PowerPC, SPARC, or MIPS ISAs, or any other suitable ISA. In multiprocessor systems, each of processors 9010 may commonly, but not necessarily, implement the same ISA. In some implementations, graphics processing units (GPUs) may be used instead of, or in addition to, conventional processors.

This “computing devices” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “graphical interface” is a broad term which is described at a high level. Applicant’s Specification recites:

[00341] In at least some embodiments, a server that implements one or more of the components of a machine learning service (including control-plane components such as API request handlers, input record handlers, recipe validators and recipe run-time managers, feature processing managers, plan generators, job schedulers, artifact repositories, and the like, as well as data plane components such as MLS servers used for model generation/training, implementing decision tree optimizations, model pruning and/or category-based sampling, generating and/or displaying evaluation results graphically, and so on) may include a general-purpose computer system that includes or is configured to access one or more computer-accessible media. FIG. 70 illustrates such a general-purpose computing device 9000. In the illustrated embodiment, computing device 9000 includes one or more processors 9010 coupled to a system memory 9020 (which may comprise both non-volatile and volatile memory modules) via an input/output (I/O) interface 9030. Computing device 9000 further includes a network interface 9040 coupled to I/O interface 9030.

This “graphical interface” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) computing devices
	(2) graphical interfaces

	A “computing device” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[00341] In at least some embodiments, a server that implements one or more of the components of a machine learning service (including control-plane components such as API request handlers, input record handlers, recipe validators and recipe run-time managers, feature processing managers, plan generators, job schedulers, artifact repositories, and the like, as well as data plane components such as MLS servers used for model generation/training, implementing decision tree optimizations, model pruning and/or category-based sampling, generating and/or displaying evaluation results graphically, and so on) may include a general-purpose computer system that includes or is configured to access one or more computer-accessible media. FIG. 70 illustrates such a general-purpose computing device 9000. In the illustrated embodiment, computing device 9000 includes one or more processors 9010 coupled to a system memory 9020 (which may comprise both non-volatile and volatile memory modules) via an input/output (I/O) interface 9030. Computing device 9000 further includes a network interface 9040 coupled to I/O interface 9030.

[00342] In various embodiments, computing device 9000 may be a uniprocessor system including one processor 9010, or a multiprocessor system including several processors 9010 (e.g., two, four, eight, or another suitable number). Processors 9010 may be any suitable processors capable of executing instructions.  For example, in various embodiments, processors 9010 may be general-purpose or embedded processors implementing any of a variety of instruction set architectures (ISAs), such as the x86, PowerPC, SPARC, or MIPS ISAs, or any other suitable ISA. In multiprocessor systems, each of processors 9010 may commonly, but not necessarily, implement the same ISA. In some implementations, graphics processing units (GPUs) may be used instead of, or in addition to, conventional processors.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “graphical interface” is a broad term which is described at a high level. Applicant’s Specification recites:

[00341] In at least some embodiments, a server that implements one or more of the components of a machine learning service (including control-plane components such as API request handlers, input record handlers, recipe validators and recipe run-time managers, feature processing managers, plan generators, job schedulers, artifact repositories, and the like, as well as data plane components such as MLS servers used for model generation/training, implementing decision tree optimizations, model pruning and/or category-based sampling, generating and/or displaying evaluation results graphically, and so on) may include a general-purpose computer system that includes or is configured to access one or more computer-accessible media. FIG. 70 illustrates such a general-purpose computing device 9000. In the illustrated embodiment, computing device 9000 includes one or more processors 9010 coupled to a system memory 9020 (which may comprise both non-volatile and volatile memory modules) via an input/output (I/O) interface 9030. Computing device 9000 further includes a network interface 9040 coupled to I/O interface 9030.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 25 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 26
	Claim 26 recites:

wherein the indication of the distribution comprises a confusion matrix.

	Applicant’s Claim 26 merely teaches a confusion matrix. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 26 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 27
	Claim 27 recites:

wherein the threshold indicates a cutoff boundary between a pair of classes.

	Applicant’s Claim 27 merely teaches a threshold. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 27 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 28
	Claim 28 recites:

wherein the threshold comprises a prediction probability threshold for inclusion of a record in a class.

	Applicant’s Claim 28 merely teaches a prediction probability threshold. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 28 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 29
	Claim 29 recites:

wherein the one or more values represent an error metric.

	Applicant’s Claim 29 merely teaches an error metric. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 29 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 30
	Claim 30 recites:

causing to be presented, via the one or more graphical interfaces, an indication of a plurality of alternative error metrics applicable to predictions of the one or more machine learning models; and

obtaining an indication of a particular error metric selected from the plurality of alternative error metrics, wherein the distribution of the one or more values includes a distribution of the particular error metric.

	Applicant’s Claim 30 merely teaches error metrics. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 30 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 31
	Claim 31 recites:

causing to be presented, via the one or more graphical user interfaces, an indication of a plurality of alternative error metrics applicable to predictions of the one or more machine learning models; and

obtaining, via the one or more graphical interfaces, an indication of another error metric which is not included in the plurality of alternative error metrics, wherein the distribution of the one or more values includes a distribution of the other error metric.

	Applicant’s Claim 31 merely teaches a plurality of alternative error metrics. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 31 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 32
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “A system, comprising…” Therefore, it is a “system” (or “apparatus”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 32 that recite abstract ideas?

	YES. The following limitations in Claim 32 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps and mathematical steps”:

one or more computing devices;

wherein the one or more computing devices include instructions that upon execution on or across one or more processors cause the one or more computing devices to:

cause to be displayed, via one or more graphical interfaces, an indication of a distribution of one or more values obtained from predictions generated by one or more machine learning models for records in an evaluation dataset, wherein the distribution is presented over true values of the records in the evaluation dataset;

obtain, via the one or more graphical interfaces, an indication of a requested change to a threshold associated with the one or more values; and

cause the indication of the distribution to be dynamically updated in accordance with the requested change.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) computing devices
	(2) graphical interfaces

	A “computing devices” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[00341] In at least some embodiments, a server that implements one or more of the components of a machine learning service (including control-plane components such as API request handlers, input record handlers, recipe validators and recipe run-time managers, feature processing managers, plan generators, job schedulers, artifact repositories, and the like, as well as data plane components such as MLS servers used for model generation/training, implementing decision tree optimizations, model pruning and/or category-based sampling, generating and/or displaying evaluation results graphically, and so on) may include a general-purpose computer system that includes or is configured to access one or more computer-accessible media. FIG. 70 illustrates such a general-purpose computing device 9000. In the illustrated embodiment, computing device 9000 includes one or more processors 9010 coupled to a system memory 9020 (which may comprise both non-volatile and volatile memory modules) via an input/output (I/O) interface 9030. Computing device 9000 further includes a network interface 9040 coupled to I/O interface 9030.

[00342] In various embodiments, computing device 9000 may be a uniprocessor system including one processor 9010, or a multiprocessor system including several processors 9010 (e.g., two, four, eight, or another suitable number). Processors 9010 may be any suitable processors capable of executing instructions.  For example, in various embodiments, processors 9010 may be general-purpose or embedded processors implementing any of a variety of instruction set architectures (ISAs), such as the x86, PowerPC, SPARC, or MIPS ISAs, or any other suitable ISA. In multiprocessor systems, each of processors 9010 may commonly, but not necessarily, implement the same ISA. In some implementations, graphics processing units (GPUs) may be used instead of, or in addition to, conventional processors.

This “computing devices” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “graphical interface” is a broad term which is described at a high level. Applicant’s Specification recites:

[00341] In at least some embodiments, a server that implements one or more of the components of a machine learning service (including control-plane components such as API request handlers, input record handlers, recipe validators and recipe run-time managers, feature processing managers, plan generators, job schedulers, artifact repositories, and the like, as well as data plane components such as MLS servers used for model generation/training, implementing decision tree optimizations, model pruning and/or category-based sampling, generating and/or displaying evaluation results graphically, and so on) may include a general-purpose computer system that includes or is configured to access one or more computer-accessible media. FIG. 70 illustrates such a general-purpose computing device 9000. In the illustrated embodiment, computing device 9000 includes one or more processors 9010 coupled to a system memory 9020 (which may comprise both non-volatile and volatile memory modules) via an input/output (I/O) interface 9030. Computing device 9000 further includes a network interface 9040 coupled to I/O interface 9030.

This “graphical interface” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) computing devices
	(2) graphical interfaces

	A “computing device” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[00341] In at least some embodiments, a server that implements one or more of the components of a machine learning service (including control-plane components such as API request handlers, input record handlers, recipe validators and recipe run-time managers, feature processing managers, plan generators, job schedulers, artifact repositories, and the like, as well as data plane components such as MLS servers used for model generation/training, implementing decision tree optimizations, model pruning and/or category-based sampling, generating and/or displaying evaluation results graphically, and so on) may include a general-purpose computer system that includes or is configured to access one or more computer-accessible media. FIG. 70 illustrates such a general-purpose computing device 9000. In the illustrated embodiment, computing device 9000 includes one or more processors 9010 coupled to a system memory 9020 (which may comprise both non-volatile and volatile memory modules) via an input/output (I/O) interface 9030. Computing device 9000 further includes a network interface 9040 coupled to I/O interface 9030.

[00342] In various embodiments, computing device 9000 may be a uniprocessor system including one processor 9010, or a multiprocessor system including several processors 9010 (e.g., two, four, eight, or another suitable number). Processors 9010 may be any suitable processors capable of executing instructions.  For example, in various embodiments, processors 9010 may be general-purpose or embedded processors implementing any of a variety of instruction set architectures (ISAs), such as the x86, PowerPC, SPARC, or MIPS ISAs, or any other suitable ISA. In multiprocessor systems, each of processors 9010 may commonly, but not necessarily, implement the same ISA. In some implementations, graphics processing units (GPUs) may be used instead of, or in addition to, conventional processors.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “graphical interface” is a broad term which is described at a high level. Applicant’s Specification recites:

[00341] In at least some embodiments, a server that implements one or more of the components of a machine learning service (including control-plane components such as API request handlers, input record handlers, recipe validators and recipe run-time managers, feature processing managers, plan generators, job schedulers, artifact repositories, and the like, as well as data plane components such as MLS servers used for model generation/training, implementing decision tree optimizations, model pruning and/or category-based sampling, generating and/or displaying evaluation results graphically, and so on) may include a general-purpose computer system that includes or is configured to access one or more computer-accessible media. FIG. 70 illustrates such a general-purpose computing device 9000. In the illustrated embodiment, computing device 9000 includes one or more processors 9010 coupled to a system memory 9020 (which may comprise both non-volatile and volatile memory modules) via an input/output (I/O) interface 9030. Computing device 9000 further includes a network interface 9040 coupled to I/O interface 9030.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 32 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 33
	Claim 33 recites:

wherein the indication of the distribution comprises a confusion matrix.

	Applicant’s Claim 33 merely teaches a confusion matrix. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 33 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 34
	Claim 34 recites:

wherein the threshold indicates a cutoff boundary between a pair of classes.

	Applicant’s Claim 34 merely teaches a threshold. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 34 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 35
	Claim 35 recites:

wherein the threshold comprises a prediction probability threshold for inclusion of a record in a class.

	Applicant’s Claim 35 merely teaches a prediction probability threshold. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 35 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 36
	Claim 36 recites:

wherein the one or more values represent an error metric.

	Applicant’s Claim 36 merely teaches an error metric. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 36 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 37
	Claim 37 recites:

wherein the one or more computing devices include further instructions that upon execution on or across one or more processors further cause the one or more computing devices to:

cause to be displayed, via the one or more graphical interfaces, an indication of a plurality of alternative error metrics applicable to predictions of the one or more machine learning models; and

obtain an indication of a particular error metric selected from the plurality of alternative error metrics, wherein the distribution of the one or more values includes a distribution of the particular error metric.

	Applicant’s Claim 37 merely teaches error metrics. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 37 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 38
	Claim 38 recites:

wherein the indication of the requested change to the threshold is obtained based at least in part on input received via a slider control element of the one or more graphical interfaces.

	Applicant’s Claim 38 merely teaches indication of the requested change. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	A “graphical interface” is a broad term which is described at a high level. Applicant’s Specification recites:

[00341] In at least some embodiments, a server that implements one or more of the components of a machine learning service (including control-plane components such as API request handlers, input record handlers, recipe validators and recipe run-time managers, feature processing managers, plan generators, job schedulers, artifact repositories, and the like, as well as data plane components such as MLS servers used for model generation/training, implementing decision tree optimizations, model pruning and/or category-based sampling, generating and/or displaying evaluation results graphically, and so on) may include a general-purpose computer system that includes or is configured to access one or more computer-accessible media. FIG. 70 illustrates such a general-purpose computing device 9000. In the illustrated embodiment, computing device 9000 includes one or more processors 9010 coupled to a system memory 9020 (which may comprise both non-volatile and volatile memory modules) via an input/output (I/O) interface 9030. Computing device 9000 further includes a network interface 9040 coupled to I/O interface 9030.

This “graphical interface” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	Claim 38 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 39
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “non-transitory computer-accessible storage media…” Therefore, it FAILS to properly claim a “computer readable medium” (or “product of manufacture”), which is a failure to claim a statutory category of invention. Therefore, the answer to the inquiry is: “NO”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 39 that recite abstract ideas?

	YES. The following limitations in Claim 39 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps and mathematical steps”:

cause to be displayed, via one or more graphical interfaces, an indication of a distribution of one or more values obtained from predictions generated by one or more machine learning models for records in an evaluation dataset, wherein the distribution is presented over true values of the records in the evaluation dataset;

obtain, via the one or more graphical interfaces, an indication of a requested change to a threshold associated with the one or more values; and

cause the indication of the distribution to be dynamically updated in accordance with the requested change.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) computing devices
	(2) graphical interfaces

	A “computing devices” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[00341] In at least some embodiments, a server that implements one or more of the components of a machine learning service (including control-plane components such as API request handlers, input record handlers, recipe validators and recipe run-time managers, feature processing managers, plan generators, job schedulers, artifact repositories, and the like, as well as data plane components such as MLS servers used for model generation/training, implementing decision tree optimizations, model pruning and/or category-based sampling, generating and/or displaying evaluation results graphically, and so on) may include a general-purpose computer system that includes or is configured to access one or more computer-accessible media. FIG. 70 illustrates such a general-purpose computing device 9000. In the illustrated embodiment, computing device 9000 includes one or more processors 9010 coupled to a system memory 9020 (which may comprise both non-volatile and volatile memory modules) via an input/output (I/O) interface 9030. Computing device 9000 further includes a network interface 9040 coupled to I/O interface 9030.

[00342] In various embodiments, computing device 9000 may be a uniprocessor system including one processor 9010, or a multiprocessor system including several processors 9010 (e.g., two, four, eight, or another suitable number). Processors 9010 may be any suitable processors capable of executing instructions.  For example, in various embodiments, processors 9010 may be general-purpose or embedded processors implementing any of a variety of instruction set architectures (ISAs), such as the x86, PowerPC, SPARC, or MIPS ISAs, or any other suitable ISA. In multiprocessor systems, each of processors 9010 may commonly, but not necessarily, implement the same ISA. In some implementations, graphics processing units (GPUs) may be used instead of, or in addition to, conventional processors.

This “computing devices” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “graphical interface” is a broad term which is described at a high level. Applicant’s Specification recites:

[00341] In at least some embodiments, a server that implements one or more of the components of a machine learning service (including control-plane components such as API request handlers, input record handlers, recipe validators and recipe run-time managers, feature processing managers, plan generators, job schedulers, artifact repositories, and the like, as well as data plane components such as MLS servers used for model generation/training, implementing decision tree optimizations, model pruning and/or category-based sampling, generating and/or displaying evaluation results graphically, and so on) may include a general-purpose computer system that includes or is configured to access one or more computer-accessible media. FIG. 70 illustrates such a general-purpose computing device 9000. In the illustrated embodiment, computing device 9000 includes one or more processors 9010 coupled to a system memory 9020 (which may comprise both non-volatile and volatile memory modules) via an input/output (I/O) interface 9030. Computing device 9000 further includes a network interface 9040 coupled to I/O interface 9030.

This “graphical interface” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) computing devices
	(2) graphical interfaces

	A “computing device” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[00341] In at least some embodiments, a server that implements one or more of the components of a machine learning service (including control-plane components such as API request handlers, input record handlers, recipe validators and recipe run-time managers, feature processing managers, plan generators, job schedulers, artifact repositories, and the like, as well as data plane components such as MLS servers used for model generation/training, implementing decision tree optimizations, model pruning and/or category-based sampling, generating and/or displaying evaluation results graphically, and so on) may include a general-purpose computer system that includes or is configured to access one or more computer-accessible media. FIG. 70 illustrates such a general-purpose computing device 9000. In the illustrated embodiment, computing device 9000 includes one or more processors 9010 coupled to a system memory 9020 (which may comprise both non-volatile and volatile memory modules) via an input/output (I/O) interface 9030. Computing device 9000 further includes a network interface 9040 coupled to I/O interface 9030.

[00342] In various embodiments, computing device 9000 may be a uniprocessor system including one processor 9010, or a multiprocessor system including several processors 9010 (e.g., two, four, eight, or another suitable number). Processors 9010 may be any suitable processors capable of executing instructions.  For example, in various embodiments, processors 9010 may be general-purpose or embedded processors implementing any of a variety of instruction set architectures (ISAs), such as the x86, PowerPC, SPARC, or MIPS ISAs, or any other suitable ISA. In multiprocessor systems, each of processors 9010 may commonly, but not necessarily, implement the same ISA. In some implementations, graphics processing units (GPUs) may be used instead of, or in addition to, conventional processors.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “graphical interface” is a broad term which is described at a high level. Applicant’s Specification recites:

[00341] In at least some embodiments, a server that implements one or more of the components of a machine learning service (including control-plane components such as API request handlers, input record handlers, recipe validators and recipe run-time managers, feature processing managers, plan generators, job schedulers, artifact repositories, and the like, as well as data plane components such as MLS servers used for model generation/training, implementing decision tree optimizations, model pruning and/or category-based sampling, generating and/or displaying evaluation results graphically, and so on) may include a general-purpose computer system that includes or is configured to access one or more computer-accessible media. FIG. 70 illustrates such a general-purpose computing device 9000. In the illustrated embodiment, computing device 9000 includes one or more processors 9010 coupled to a system memory 9020 (which may comprise both non-volatile and volatile memory modules) via an input/output (I/O) interface 9030. Computing device 9000 further includes a network interface 9040 coupled to I/O interface 9030.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 39 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 40
	Claim 40 recites:

wherein the indication of the distribution comprises a confusion matrix.

	Applicant’s Claim 40 merely teaches a confusion matrix. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 40 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 41
	Claim 41 recites:

wherein the threshold indicates a cutoff boundary between a pair of classes.

	Applicant’s Claim 41 merely teaches a threshold. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 41 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 42
	Claim 42 recites:

wherein the threshold comprises a prediction probability threshold for inclusion of a record in a class.

	Applicant’s Claim 42 merely teaches a prediction probability threshold. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 42 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 43
	Claim 43 recites:

wherein the one or more values represent an error metric.

	Applicant’s Claim 43 merely teaches an error metric. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 43 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 44
	Claim 44 recites:

cause to be displayed, via the one or more graphical interfaces, an indication of a plurality of alternative error metrics applicable to predictions of the one or more machine learning models; and

obtain an indication of a particular error metric selected from the plurality of alternative error metrics, wherein the distribution of the one or more values includes a distribution of the particular error metric.

	Applicant’s Claim 44 merely teaches error metrics. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 44 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 U.S.C. § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-27, 29-34, 36-37, 39-41, and 43-44 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Sluban, Ensemble-Based Noise and Outlier Detection, Doctoral Dissertation, Jozef Stefan International Postgraduate School, 2014, pp. 1-135, in its entirety. Specifically:

Claim 25
           Claim 25's ''performing, at one or more computing devices:'' is anticipated by Sluban, page 81, second full paragraph, where it recites:

6.3.4 Implementation of the platform

The platform is designed to serve as a tool for data mining practitioners with the goal to produce visualizations of performance results achieved by their algorithms. ViperCharts is a web application running in the client’s Web browser. The server side is written in Python and uses the Django Web Framework.

           Claim 25's causing to be presented, via one or more graphical interfaces, an indication of a distribution of one or more values obtained from predictions generated by one or more machine learning models for records in an evaluation dataset, wherein the distribution is presented over true values of the records in the evaluation dataset;'' is anticipated by Sluban, page 16, second full paragraph, where it recites:

The second is RDataMining a data mining package for the R software for statistical computing and graphics. The package provides a boxplot function for visualizing the distribution of a variable and has an out component which gives a list of (univariate) outliers, i.e., data points lying beyond the extremes of the whiskers (lines extending vertically from the boxes indicating variability outside the upper and lower quartiles). Functions for computing the local outlier factor using the LOF algorithm are included as well.

           Claim 25's obtaining, via the one or more graphical interfaces, an indication of a requested change to a threshold associated with the one or more values; and'' is anticipated by Sluban, page 33, last full paragraph, where it recites:

4.3.2 Performance visualization of continuous noise detection outputs

Evaluating the performance of algorithms returning continuous noise detection output, like scores, probabilities, or ranks, is usually reduced to the problem of evaluating a discrete noise detection algorithm by selecting a threshold on the noise prediction scores or ranks for noise identification. Hence, the performance is computed for a range of different feasible thresholds and these results are presented either aggregated or only the best performing results at a specific threshold are selected. Such approaches are common in machine learning and data mining for the evaluation of classification algorithms.

	Further, it is anticipated by Sluban, page 16, second full paragraph, where it recites:

The second is RDataMining a data mining package for the R software for statistical computing and graphics. The package provides a boxplot function for visualizing the distribution of a variable and has an out component which gives a list of (univariate) outliers, i.e., data points lying beyond the extremes of the whiskers (lines extending vertically from the boxes indicating variability outside the upper and lower quartiles). Functions for computing the local outlier factor using the LOF algorithm are included as well.

           Claim 25's ''causing the indication of the distribution to be dynamically updated in accordance with the requested change.'' is anticipated by Sluban, page 4, fourth full paragraph, where it recites:

This thesis is concerned with noise handling for the purpose of data understanding, data cleaning and outlier identification. By using an ensemble-based approach to noise detection, the aim is to improve noise identification performance in various application areas. On the other hand, introducing new evaluation approaches and results visualizations aims to facilitate the validation of the expectedly improved performance of the ensemble-based approach compared to existing noise detection approaches.

	Note that “data cleaning” changes the data in a way that changes the distribution.

	Further, it is anticipated by Sluban, page 57, first full paragraph, where it recites:

Noise detection approaches identify irregularities and errors in data, therefore they are suitable also for detecting atypical, unusual and/or irregular documents in categorized document corpora. In this use case, the aim is to detect irregular, atypical or outlier documents to be inspected by human experts in the phase of data cleaning and data understanding. To identify only those instances that are indeed noise or outliers and are worth the expert’s inspection time and effort, a noise detection approach indicating a level of noisiness would be well suited. Ensemble-based noise detection by NoiseRank uses predictions of several different noise detection approaches to increase the reliability of identifying atypical documents in categorized document corpora, as well as to indicate their noisiness.

Claim 26
           Claim 26's ''The method as recited in claim 25, wherein the indication of the distribution comprises a confusion matrix.'' is anticipated by Sluban, page 80, fourth full paragraph, where it recites:

6.3.3 Performance visualization

Empirical evaluation of classification algorithms is mainly focused on their ability to correctly predict the desired class of data instances. Hence, several performance measures are derived from the confusion matrix, which provides the distribution of the predicted classes over the actual classes of a dataset. The choice of an evaluation measure depends on the task to be solved. Typically, classification is evaluated by accuracy which is the average of correct predictions over all the classes, however in the case of unbalanced class distributions, medical diagnostic or information retrieval tasks other evaluation measures which focus on a certain class, like precision, recall, false positive rate or specificity, may be more desirable.

Claim 27
           Claim 27's ''The method as recited in claim 25, wherein the threshold indicates a cutoff boundary between a pair of classes.'' is anticipated by Sluban, page 26, fourth full paragraph, where it recites:

3.3.2 Threshold parameter setting

In this thesis, the HARF noise detection algorithm is used in the classification filtering manner with the RF classifier with 500 decision trees. Four different noise identification thresholds T were tested: 0.6, 0.7, 0.8 and 0.9. These thresholds used by the HARF algorithm correspond to four required agreement levels among decision trees in the RF: 60%, 70%, 80% and 90%, and hence the HARF algorithm with one of these agreement levels will be referred to as HARF-60, HARF-70, HARF-80 and HARF-90, respectively.

Claim 29
           Claim 29's ''The method as recited in claim 25, wherein the one or more values represent an error metric.'' is anticipated by Sluban, page 57, last full paragraph, where it recites:

5.2.2 Expert evaluation of results obtained by NoiseRank

NoiseRank was applied to the dataset of news articles on Kenyan elections (abbreviated NAKE) to obtain suspicious documents that could either present irregularities or errors in the dataset, or atypical or outlier documents of a specific category (class). The NoiseRank methodology employed six noise detection algorithms presented in Section 3.2.2: four classification filters (Bayes, RF, SVM, and NN) and two saturation filters (SF, PruneSF). The output of NoiseRank on the NAKE dataset is shown in Figure 5.1.

Claim 30
           Claim 30's ''causing to be presented, via the one or more graphical interfaces, an indication of a plurality of alternative error metrics applicable to predictions of the one or more machine learning models; and'' is anticipated by Sluban, page 57, first full paragraph, where it recites:

5.2 Identification of non-typical news articles

Noise detection approaches identify irregularities and errors in data, therefore they are suitable also for detecting atypical, unusual and/or irregular documents in categorized document corpora. In this use case, the aim is to detect irregular, atypical or outlier documents to be inspected by human experts in the phase of data cleaning and data understanding. To identify only those instances that are indeed noise or outliers and are worth the expert’s inspection time and effort, a noise detection approach indicating a level of noisiness would be well suited. Ensemble-based noise detection by NoiseRank uses predictions of several different noise detection approaches to increase the reliability of identifying atypical documents in categorized document corpora, as well as to indicate their noisiness.

           Claim 30's ''obtaining an indication of a particular error metric selected from the plurality of alternative error metrics, wherein the distribution of the one or more values includes a distribution of the particular error metric.'' is anticipated by Sluban, page 57, first full paragraph, where it recites:

5.2 Identification of non-typical news articles

Noise detection approaches identify irregularities and errors in data, therefore they are suitable also for detecting atypical, unusual and/or irregular documents in categorized document corpora. In this use case, the aim is to detect irregular, atypical or outlier documents to be inspected by human experts in the phase of data cleaning and data understanding. To identify only those instances that are indeed noise or outliers and are worth the expert’s inspection time and effort, a noise detection approach indicating a level of noisiness would be well suited. Ensemble-based noise detection by NoiseRank uses predictions of several different noise detection approaches to increase the reliability of identifying atypical documents in categorized document corpora, as well as to indicate their noisiness.

Claim 31
           Claim 31's ''causing to be presented, via the one or more graphical user interfaces, an indication of a plurality of alternative error metrics applicable to predictions of the one or more machine learning models; and'' is anticipated by Sluban, page 21, third full paragraph, where it recites:

In addition, it allows to select the desired filtering level (agreement among algorithms in the ensemble) for automated noise filtering, or to select only the most interesting instances by inspecting the ranked list of noisy instances provided by an interactive visualization interface.

           Claim 31's ''obtaining, via the one or more graphical interfaces, an indication of another error metric which is not included in the plurality of alternative error metrics, wherein the distribution of the one or more values includes a distribution of the other error metric.'' is anticipated by Sluban, page 18, first full paragraph, where it recites:

The proposed methodology enables expert-guided noise detection. The user can inspect the detected noisy instances and decide whether they are interesting outliers which lead to new insights in domain understanding, erroneous instances which should be removed from the data or false alarms (non-noisy regular instances) and/or instances with minor corrected errors to be reintroduced into the dataset.

Claim 32
           Claim 32's ''one or more computing devices;'' is anticipated by Sluban, page 81, second full paragraph, where it recites:

6.3.4 Implementation of the platform

The platform is designed to serve as a tool for data mining practitioners with the goal to produce visualizations of performance results achieved by their algorithms. ViperCharts is a web application running in the client’s Web browser. The server side is written in Python and uses the Django Web Framework.

           Claim 32's ''cause to be displayed, via one or more graphical interfaces, an indication of a distribution of one or more values obtained from predictions generated by one or more machine learning models for records in an evaluation dataset, wherein the distribution is presented over true values of the records in the evaluation dataset;'' is anticipated by Sluban, page 16, second full paragraph, where it recites:

The second is RDataMining a data mining package for the R software for statistical computing and graphics. The package provides a boxplot function for visualizing the distribution of a variable and has an out component which gives a list of (univariate) outliers, i.e., data points lying beyond the extremes of the whiskers (lines extending vertically from the boxes indicating variability outside the upper and lower quartiles). Functions for computing the local outlier factor using the LOF algorithm are included as well.

           Claim 32's ''obtain, via the one or more graphical interfaces, an indication of a requested change to a threshold associated with the one or more values; and'' is anticipated by Sluban, page 33, last full paragraph, where it recites:

4.3.2 Performance visualization of continuous noise detection outputs

Evaluating the performance of algorithms returning continuous noise detection output, like scores, probabilities, or ranks, is usually reduced to the problem of evaluating a discrete noise detection algorithm by selecting a threshold on the noise prediction scores or ranks for noise identification. Hence, the performance is computed for a range of different feasible thresholds and these results are presented either aggregated or only the best performing results at a specific threshold are selected. Such approaches are common in machine learning and data mining for the evaluation of classification algorithms.

           Claim 32's ''cause the indication of the distribution to be dynamically updated in accordance with the requested change.'' is anticipated by Sluban, page 4, fourth full paragraph, where it recites:

This thesis is concerned with noise handling for the purpose of data understanding, data cleaning and outlier identification. By using an ensemble-based approach to noise detection, the aim is to improve noise identification performance in various application areas. On the other hand, introducing new evaluation approaches and results visualizations aims to facilitate the validation of the expectedly improved performance of the ensemble-based approach compared to existing noise detection approaches.

	Note that “data cleaning” changes the data in a way that changes the distribution.

	Further, it is anticipated by Sluban, page 57, first full paragraph, where it recites:

Noise detection approaches identify irregularities and errors in data, therefore they are suitable also for detecting atypical, unusual and/or irregular documents in categorized document corpora. In this use case, the aim is to detect irregular, atypical or outlier documents to be inspected by human experts in the phase of data cleaning and data understanding. To identify only those instances that are indeed noise or outliers and are worth the expert’s inspection time and effort, a noise detection approach indicating a level of noisiness would be well suited. Ensemble-based noise detection by NoiseRank uses predictions of several different noise detection approaches to increase the reliability of identifying atypical documents in categorized document corpora, as well as to indicate their noisiness.

Claim 33
           Claim 33's ''The system as recited in claim 32, wherein the indication of the distribution comprises a confusion matrix.'' is anticipated by Sluban, page 80, fourth full paragraph, where it recites:

6.3.3 Performance visualization

Empirical evaluation of classification algorithms is mainly focused on their ability to correctly predict the desired class of data instances. Hence, several performance measures are derived from the confusion matrix, which provides the distribution of the predicted classes over the actual classes of a dataset. The choice of an evaluation measure depends on the task to be solved. Typically, classification is evaluated by accuracy which is the average of correct predictions over all the classes, however in the case of unbalanced class distributions, medical diagnostic or information retrieval tasks other evaluation measures which focus on a certain class, like precision, recall, false positive rate or specificity, may be more desirable.

Claim 34
           Claim 34's ''The system as recited in claim 32, wherein the threshold indicates a cutoff boundary between a pair of classes.'' is anticipated by Sluban, page 26, fourth full paragraph, where it recites:

3.3.2 Threshold parameter setting

In this thesis, the HARF noise detection algorithm is used in the classification filtering manner with the RF classifier with 500 decision trees. Four different noise identification thresholds T were tested: 0.6, 0.7, 0.8 and 0.9. These thresholds used by the HARF algorithm correspond to four required agreement levels among decision trees in the RF: 60%, 70%, 80% and 90%, and hence the HARF algorithm with one of these agreement levels will be referred to as HARF-60, HARF-70, HARF-80 and HARF-90, respectively.

Claim 36
           Claim 36's ''The system as recited in claim 32, wherein the one or more values represent an error metric.'' is anticipated by Sluban, page 57, last full paragraph, where it recites:

5.2.2 Expert evaluation of results obtained by NoiseRank

NoiseRank was applied to the dataset of news articles on Kenyan elections (abbreviated NAKE) to obtain suspicious documents that could either present irregularities or errors in the dataset, or atypical or outlier documents of a specific category (class). The NoiseRank methodology employed six noise detection algorithms presented in Section 3.2.2: four classification filters (Bayes, RF, SVM, and NN) and two saturation filters (SF, PruneSF). The output of NoiseRank on the NAKE dataset is shown in Figure 5.1.

Claim 37
           Claim 37's ''cause to be displayed, via the one or more graphical interfaces, an indication of a plurality of alternative error metrics applicable to predictions of the one or more machine learning models; and'' is anticipated by Sluban, page 57, first full paragraph, where it recites:

5.2 Identification of non-typical news articles

Noise detection approaches identify irregularities and errors in data, therefore they are suitable also for detecting atypical, unusual and/or irregular documents in categorized document corpora. In this use case, the aim is to detect irregular, atypical or outlier documents to be inspected by human experts in the phase of data cleaning and data understanding. To identify only those instances that are indeed noise or outliers and are worth the expert’s inspection time and effort, a noise detection approach indicating a level of noisiness would be well suited. Ensemble-based noise detection by NoiseRank uses predictions of several different noise detection approaches to increase the reliability of identifying atypical documents in categorized document corpora, as well as to indicate their noisiness.

           Claim 37's ''obtain an indication of a particular error metric selected from the plurality of alternative error metrics, wherein the distribution of the one or more values includes a distribution of the particular error metric.'' is anticipated by Sluban, page 57, first full paragraph, where it recites:

5.2 Identification of non-typical news articles

Noise detection approaches identify irregularities and errors in data, therefore they are suitable also for detecting atypical, unusual and/or irregular documents in categorized document corpora. In this use case, the aim is to detect irregular, atypical or outlier documents to be inspected by human experts in the phase of data cleaning and data understanding. To identify only those instances that are indeed noise or outliers and are worth the expert’s inspection time and effort, a noise detection approach indicating a level of noisiness would be well suited. Ensemble-based noise detection by NoiseRank uses predictions of several different noise detection approaches to increase the reliability of identifying atypical documents in categorized document corpora, as well as to indicate their noisiness.

Claim 39
           Claim 39's ''cause to be displayed, via one or more graphical interfaces, an indication of a distribution of one or more values obtained from predictions generated by one or more machine learning models for records in an evaluation dataset, wherein the distribution is presented over true values of the records in the evaluation dataset;'' is anticipated by Sluban, page 16, second full paragraph, where it recites:

The second is RDataMining a data mining package for the R software for statistical computing and graphics. The package provides a boxplot function for visualizing the distribution of a variable and has an out component which gives a list of (univariate) outliers, i.e., data points lying beyond the extremes of the whiskers (lines extending vertically from the boxes indicating variability outside the upper and lower quartiles). Functions for computing the local outlier factor using the LOF algorithm are included as well.

           Claim 39's ''obtain, via the one or more graphical interfaces, an indication of a requested change to a threshold associated with the one or more values; and'' is anticipated by Sluban, page 33, last full paragraph, where it recites:

4.3.2 Performance visualization of continuous noise detection outputs

Evaluating the performance of algorithms returning continuous noise detection output, like scores, probabilities, or ranks, is usually reduced to the problem of evaluating a discrete noise detection algorithm by selecting a threshold on the noise prediction scores or ranks for noise identification. Hence, the performance is computed for a range of different feasible thresholds and these results are presented either aggregated or only the best performing results at a specific threshold are selected. Such approaches are common in machine learning and data mining for the evaluation of classification algorithms.

           Claim 39's ''cause the indication of the distribution to be dynamically updated in accordance with the requested change.'' is anticipated by Sluban, page 4, fourth full paragraph, where it recites:

This thesis is concerned with noise handling for the purpose of data understanding, data cleaning and outlier identification. By using an ensemble-based approach to noise detection, the aim is to improve noise identification performance in various application areas. On the other hand, introducing new evaluation approaches and results visualizations aims to facilitate the validation of the expectedly improved performance of the ensemble-based approach compared to existing noise detection approaches.

	Note that “data cleaning” changes the data in a way that changes the distribution.

	Further, it is anticipated by Sluban, page 57, first full paragraph, where it recites:

Noise detection approaches identify irregularities and errors in data, therefore they are suitable also for detecting atypical, unusual and/or irregular documents in categorized document corpora. In this use case, the aim is to detect irregular, atypical or outlier documents to be inspected by human experts in the phase of data cleaning and data understanding. To identify only those instances that are indeed noise or outliers and are worth the expert’s inspection time and effort, a noise detection approach indicating a level of noisiness would be well suited. Ensemble-based noise detection by NoiseRank uses predictions of several different noise detection approaches to increase the reliability of identifying atypical documents in categorized document corpora, as well as to indicate their noisiness.

Claim 40
           Claim 40's ''The one or more non-transitory computer-accessible storage media as recited in claim 39, wherein the indication of the distribution comprises a confusion matrix. is anticipated by Sluban, page 80, fourth full paragraph, where it recites:

6.3.3 Performance visualization

Empirical evaluation of classification algorithms is mainly focused on their ability to correctly predict the desired class of data instances. Hence, several performance measures are derived from the confusion matrix, which provides the distribution of the predicted classes over the actual classes of a dataset. The choice of an evaluation measure depends on the task to be solved. Typically, classification is evaluated by accuracy which is the average of correct predictions over all the classes, however in the case of unbalanced class distributions, medical diagnostic or information retrieval tasks other evaluation measures which focus on a certain class, like precision, recall, false positive rate or specificity, may be more desirable.

Claim 41
           Claim 41's ''The one or more non-transitory computer-accessible storage media as recited in claim 39, wherein the threshold indicates a cutoff boundary between a pair of classes.'' is anticipated by Sluban, page 26, fourth full paragraph, where it recites:

3.3.2 Threshold parameter setting

In this thesis, the HARF noise detection algorithm is used in the classification filtering manner with the RF classifier with 500 decision trees. Four different noise identification thresholds T were tested: 0.6, 0.7, 0.8 and 0.9. These thresholds used by the HARF algorithm correspond to four required agreement levels among decision trees in the RF: 60%, 70%, 80% and 90%, and hence the HARF algorithm with one of these agreement levels will be referred to as HARF-60, HARF-70, HARF-80 and HARF-90, respectively.

Claim 43
           Claim 43's ''The one or more non-transitory computer-accessible storage media as recited in claim 39, wherein the one or more values represent an error metric.'' is anticipated by Sluban, page 57, last full paragraph, where it recites:

5.2.2 Expert evaluation of results obtained by NoiseRank

NoiseRank was applied to the dataset of news articles on Kenyan elections (abbreviated NAKE) to obtain suspicious documents that could either present irregularities or errors in the dataset, or atypical or outlier documents of a specific category (class). The NoiseRank methodology employed six noise detection algorithms presented in Section 3.2.2: four classification filters (Bayes, RF, SVM, and NN) and two saturation filters (SF, PruneSF). The output of NoiseRank on the NAKE dataset is shown in Figure 5.1.

Claim 44
           Claim 44's ''cause to be displayed, via the one or more graphical interfaces, an indication of a plurality of alternative error metrics applicable to predictions of the one or more machine learning models; and'' is anticipated by Sluban, page 57, first full paragraph, where it recites:

5.2 Identification of non-typical news articles

Noise detection approaches identify irregularities and errors in data, therefore they are suitable also for detecting atypical, unusual and/or irregular documents in categorized document corpora. In this use case, the aim is to detect irregular, atypical or outlier documents to be inspected by human experts in the phase of data cleaning and data understanding. To identify only those instances that are indeed noise or outliers and are worth the expert’s inspection time and effort, a noise detection approach indicating a level of noisiness would be well suited. Ensemble-based noise detection by NoiseRank uses predictions of several different noise detection approaches to increase the reliability of identifying atypical documents in categorized document corpora, as well as to indicate their noisiness.

           Claim 44's ''obtain an indication of a particular error metric selected from the plurality of alternative error metrics, wherein the distribution of the one or more values includes a distribution of the particular error metric.'' is anticipated by Sluban, page 57, first full paragraph, where it recites:

5.2 Identification of non-typical news articles

Noise detection approaches identify irregularities and errors in data, therefore they are suitable also for detecting atypical, unusual and/or irregular documents in categorized document corpora. In this use case, the aim is to detect irregular, atypical or outlier documents to be inspected by human experts in the phase of data cleaning and data understanding. To identify only those instances that are indeed noise or outliers and are worth the expert’s inspection time and effort, a noise detection approach indicating a level of noisiness would be well suited. Ensemble-based noise detection by NoiseRank uses predictions of several different noise detection approaches to increase the reliability of identifying atypical documents in categorized document corpora, as well as to indicate their noisiness.

Response to Arguments
	Applicant's arguments filed 17 JUN 2022 have been fully considered but they are not persuasive.

Argument 1
The cited reference does not teach or suggest the claim elements “causing to be presented, via one or more graphical interfaces, an indication of a distribution of one or more values obtained from predictions generated by one or more machine learning models for records in an evaluation dataset, wherein the distribution is presented over true values of the records in the evaluation dataset,” as recited in amended claim 25. See, e.g., Spec. at Figs. 67, 68.

The Office Action cites to a passage of Sluban for the “distribution” element prior to the present amendments. Office Action at 38. Sluban generally describes an “ensemble- based” technique for “noise” and “outlier” detection in data, which can be used to clean the data for downstream data analysis applications such as data mining. Sluban at Abstract. The paper also describes a web-based platform called “ViperCharts” which implements the noise detection algorithms and “visual evaluation techniques.” Id.

At the cited passage on pages 15-16 (Section 2.5), Sluban describes a variety of software tools for noise and outlier detection. Id. at 15-16. However, Sluban does not describe that these tools can present a “distribution” of values obtained from “predictions” of machine learning models over “true values” of the input data. For example, the “scikit- learn” tool implements a “one-class SVM” or an “ecliptic envelope” to identify which points in an observed distribution are outliers. Id. at 16. Similarly, the RDataMnining tool provides a boxplot function to visualize the distribution of a variable and provides a list of outliers. Id. An example of the boxplot is seen at…(slide 20). However, these outlier detection techniques are only showing how a set of observed data points are clustered together. These techniques are not presenting a distribution of values obtained from “predictions” of machine learning model(s) over “true values” of the input data used by the model(s), in the manner recited.

For at least these reasons, Applicant respectfully submits that the cited reference does not teach each and every element of amended claim 25. Applicant therefore respectfully requests withdrawal of the rejection of claim 25.

	The argued matter is anticipated by Sluban, page 80, fourth full paragraph, where it recites:

6.3.3 Performance visualization

Empirical evaluation of classification algorithms is mainly focused on their ability to correctly predict the desired class of data instances. Hence, several performance measures are derived from the confusion matrix, which provides the distribution of the predicted classes over the actual classes of a dataset. The choice of an evaluation measure depends on the task to be solved. Typically, classification is evaluated by accuracy which is the average of correct predictions over all the classes, however in the case of unbalanced class distributions, medical diagnostic or information retrieval tasks other evaluation measures which focus on a certain class, like precision, recall, false positive rate or specificity, may be more desirable.

	Note that the prior art “classes” may be numerical in nature so that the AI system is a “function approximator”.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 2
The cited reference does not teach or suggest the claim elements “cause to be displayed, via one or more graphical interfaces, an indication of a distribution of one or more values obtained from predictions generated by one or more machine learning models for records in an evaluation dataset, wherein the distribution is presented over true values of the records in the evaluation dataset,” as recited in amended claim 32.

For reasons similar to those discussed in connection with claim 25, the cited reference does not teach or suggest these features. As discussed, at the cited passage of Sluban on pages 15-16 (Section 2.5), Sluban describes a variety of software tools for noise and outlier detection. However, Sluban does not describe that these tools can present a “distribution” of values obtained from “predictions” of machine learning models over “true values” of the input data. For example, the “scikit-learn” tool implements a “one-class SVM” or an “ecliptic envelope” to identify which points in an observed distribution are outliers. Similarly, the RDataMnining tool provides a boxplot function to visualize the distribution of a variable and provides a list of outliers. /d. An example of the boxplot is (slide 20). However, these outlier detection techniques are only showing how a set of observed data points are clustered together. These techniques are not presenting a distribution of values obtained from “predictions” of machine learning model(s) over “true values” of the input data used by the model(s), in the manner recited.


For at least these reasons, Applicant respectfully submits that the cited reference does not teach each and every element of amended claim 32. Applicant therefore respectfully requests withdrawal of the rejection of claim 32.

	The argued matter is anticipated by Sluban, page 80, fourth full paragraph, where it recites:

6.3.3 Performance visualization

Empirical evaluation of classification algorithms is mainly focused on their ability to correctly predict the desired class of data instances. Hence, several performance measures are derived from the confusion matrix, which provides the distribution of the predicted classes over the actual classes of a dataset. The choice of an evaluation measure depends on the task to be solved. Typically, classification is evaluated by accuracy which is the average of correct predictions over all the classes, however in the case of unbalanced class distributions, medical diagnostic or information retrieval tasks other evaluation measures which focus on a certain class, like precision, recall, false positive rate or specificity, may be more desirable.

	Note that the prior art “classes” may be numerical in nature so that the AI system is a “function approximator”.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 3
The cited reference does not teach or suggest the claim elements “cause to be displayed, via one or more graphical interfaces, an indication of a distribution of one or more values obtained from predictions generated by one or more machine learning models for records in an evaluation dataset, wherein the distribution is presented over true values of the records in the evaluation dataset,” as recited in amended claim 39.

For reasons similar to those discussed in connection with claims 25 and 32, the cited reference does not teach or suggest these features. As discussed, at the cited passage of Sluban on pages 15-16 (Section 2.5), Sluban describes a variety of software tools for noise and outlier detection. However, Sluban does not describe that these tools can present a “distribution” of values obtained from “predictions” of machine learning models over “true values” of the input data. For example, the “scikit-learn” tool implements a “one- class SVM” or an “ecliptic envelope” to identify which points in an observed distribution are outliers. Similarly, the RDataMnining tool provides a boxplot function to visualize the distribution of a variable and provides a list of outliers. /d. An example of the boxplot is seen at… (slide 20). However, these outlier detection techniques are only showing how a set of observed data points are clustered together. These techniques are not presenting a distribution of values obtained from “predictions” of machine learning model(s) over “true values” of the input data used by the model(s), in the manner recited.

For at least these reasons, Applicant respectfully submits that the cited reference does not teach each and every element of amended claim 39. Applicant therefore respectfully requests withdrawal of the rejection of claim 39.

	The argued matter is anticipated by Sluban, page 80, fourth full paragraph, where it recites:

6.3.3 Performance visualization

Empirical evaluation of classification algorithms is mainly focused on their ability to correctly predict the desired class of data instances. Hence, several performance measures are derived from the confusion matrix, which provides the distribution of the predicted classes over the actual classes of a dataset. The choice of an evaluation measure depends on the task to be solved. Typically, classification is evaluated by accuracy which is the average of correct predictions over all the classes, however in the case of unbalanced class distributions, medical diagnostic or information retrieval tasks other evaluation measures which focus on a certain class, like precision, recall, false positive rate or specificity, may be more desirable.

	Note that the prior art “classes” may be numerical in nature so that the AI system is a “function approximator”.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 4
Numerous ones of the dependent claims recite additional features that further distinguish the cited art. However, since Applicant has demonstrated that the independent claims are patentable over the cited art, a further discussion of the dependent claims is not necessary at this time. Applicant reserves the right to raise further arguments.

	Applicant’s arguments regarding the independent claims were unpersuasive. Therefore, there is no novel matter that may be incorporated by reference into the dependent claims.
	The rejections stand.

Argument 5
In step 2A of the Section 101 rejection, the Office Action states that the independent claims recite the abstract idea of “mental steps and mathematical steps.” Office Action at 3. However, the language of the independent claims does not mention any mathematical formulas, or any mental steps that can be performed in the human mind. Rather, the claims recite the behavior of a “graphical user interface,” which must necessarily be implemented by a computer system.

The functioning of graphical interfaces can be patent-eligible subject matter, as instructed by Example 23 of the Office’s Section 101 Guidance… Applicant respectfully submits that the independent claims here are unlike claims 2 and 3 of Example 23, which focuses on a “calculation” step, which represents a mental process masquerading as a “computer implemented method.” Here, there is no specific processing step or any “calculation” that is the crux of the claim. Rather, the independent claims recite purely the behavior “graphical user interface.” Like claims 1 and 4 in Example 23, the claimed GUI is addressing a problem within the computer system, and is necessarily rooted in computer technology. For example, the dynamic updating of the GUI allows for efficient interactions with clients and the data on backend servers. See, e.g., Spec. at [00309]. The visualization also allows users to easily select interpretive threshold setting for interpreting the output of machine learning models based on real-time visual evidence. See, e.g,. id. at [00308]. Different interpretive settings may be tried without affecting the saved results of an evaluation run. Id. Understood this way, the recited features represent a practical application of computer technology to improve the functioning of a specialized computer system (a Machine Learning Service or MLS). The claims are not reciting a bare mental process or mathematical formula that can be performed outside the computer system.

For at least these reasons, Applicant respectfully submits that the claims in this case are patent-eligible under step 2A of the Section 101 analysis. Applicant respectfully requests withdrawal of the Section 101 rejections in view of the foregoing.

	A “graphical interface” is a broad term which is described at a high level. Applicant’s Specification recites:

[00341] In at least some embodiments, a server that implements one or more of the components of a machine learning service (including control-plane components such as API request handlers, input record handlers, recipe validators and recipe run-time managers, feature processing managers, plan generators, job schedulers, artifact repositories, and the like, as well as data plane components such as MLS servers used for model generation/training, implementing decision tree optimizations, model pruning and/or category-based sampling, generating and/or displaying evaluation results graphically, and so on) may include a general-purpose computer system that includes or is configured to access one or more computer-accessible media. FIG. 70 illustrates such a general-purpose computing device 9000. In the illustrated embodiment, computing device 9000 includes one or more processors 9010 coupled to a system memory 9020 (which may comprise both non-volatile and volatile memory modules) via an input/output (I/O) interface 9030. Computing device 9000 further includes a network interface 9040 coupled to I/O interface 9030.

	Further, Applicant’s Specification recites:

[00312]   At least some of the results of the evaluation may be packaged for display to the client or user on whose behalf the evaluation was conducted in the depicted embodiment. For example, a set of evaluation run result data 6222 may be formatted and transmitted for an interactive graphical interface 6260 (e.g., a web browser, or a custom GUI tool that may have been installed on a client computing device). The result data set 6222 may include, for example, some combination of the following: statistical distributions 6232 of one or more output variables of the evaluation run, one or more currently selected or MLS-proposed values of prediction interpretation thresholds (PITs) 6234 (e.g., cutoffs for binary classification), and/or values of one or more quality metrics 6236 (e.g., accuracy, false positive rate, etc.) pertaining to the evaluation run. In some embodiments, depending 
for example on the type of graphical interface being used, instructions or guidelines on how the result data is to be displayed (e.g., web page layout details) may also be transmitted from a back-end MLS server to the device at which the graphical view of the data is to be generated. The interactive graphical interface 6260 may include various controls allowing clients to view the results of the evaluation during a given interaction session, experiment with various prediction settings such as classification cutoffs and the like, and observe the tradeoffs associated with making changes to such settings. Examples of components of the interactive graphical display, as well as various controls that may be used in different embodiments are shown in FIG. 63 - FIG. 69.

This “graphical interface” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).


Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

                Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
02 JUL 2022